DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.

 	Claim Status
Claims 1, 6, 9, and 15 have been amended; support for claim 1, 6, and 9 are found in at least [0025] and [0032], the amendment to claim 6 were minor editorial changes.
Claims 1-27 are currently pending and have been examined on the merits in this office action.

Information Disclosure Statement
The information disclosure statement filed 05/02/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no English translation was provided for the NPL reference.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7-19, 23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Minamitani  (US 2016/0248052 A1) in view of Mano et al. (US 2013/0294012 A1-hereinafter Mano) and Singh et al. (US 2011/0281173 A1-hereinafter Singh).

Regarding claim 1, Minamitani teaches an electrochemical device comprising:
an electrode assembly in which an entire surface of the electrode is directly surrounded by an upper sheet and a lower sheet (Minamitani Figures 4/5 the bare cell 20 is directly surrounded by the casing elements; [0058-0059] first external member 2 including a first metal foil layer 3 and a second external member 12 with metal foil layer 13 making up the upper and lower sheet), the upper sheet and the lower sheet facing each other and being integrated (Figure 3),
wherein the electrode assembly includes a positive electrode, a negative electrode one or more separators between the positive and the negative electrodes ([0055] bare cell 20 includes a positive electrode 22, negative electrode 26 and a separator 21 between), a gel polymer electrolyte (Minamitani [0110] a gel electrolyte can be used)
wherein the upper sheet and the lower sheet include a metal layer ([0058-0059] (3-first metal foil layer and 13-second metal foil layer), 
at least any one or more of the upper sheet and the lower sheet include a sealing layer at an edge of the metal layer ([0060] sealing portion 31 made up of thermoplastic resin layer 7 and 17 and is heat sealed by thermal fusion), and 
the one or more separators coincide with the positive electrode or the negative electrode on the edge (Figure 3 shows the bare cell having the positive electrode 22, negative electrode 26 and the separator 21 having the same shape and coinciding with one another on the left and right edges of the bare cell).
Minamitani further teaches wherein current collectors of a positive electrode and a negative electrode of the electrode assembly are electrically connected to the metal layers of the upper sheet and the lower sheet (Figure 6 [0064-0065] the positive electrode side metal foil 23 and the negative electrode side metal foil 27 are in contact with the bare portion such that the second metal foil layer of the external member and the electrode portion are electrically connected). Minamitani teaches wherein the electrodes are in contact with the upper and lower sheets but fails to teach wherein the electrodes are adhered to the upper and lower housing sheets.

Mano discloses an electrochemical device including a casing enclosing the electrochemical device. Mano teaches wherein the second electrode sheet is adhered and electrically connected  to the lid 12 by a negative electrode adhesion layer 20 having conductive material (Mano Figure 2, [0055] and [0060]). Mano further teaches wherein the first electrode is adhered to the casing made of a conductive adhesive (Mano [0053]; [0058] Figure 2).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to incorporate the adhesion layers 20 and 19 of Mano between the electrode assembly and the first external member 2 and the second external member 12 to adhere the electrodes to the casing as well as provide a stable electrical connection. The addition of the adhesive member would increase the stability of the connection between the electrode assembly and the casing.

Additionally, Minamitani further teaches wherein the electrode assembly includes the positive electrode and the negative electrode (Minamitani Figure 6 negative electrode portion 26, positive electrode portion 22), and at least one or more of the positive electrode and the negative electrode include a gel polymer electrolyte including a cross-linked polymer matrix, a solvent, and a dissociable salt (Minamitani [0110] gel electrolyte of different polymers can be used with salt and a solvent;), however, Minamitani fails to teach wherein the gel polymer electrolyte coincides with the electrodes and separators on the edge.
Singh discloses electrode assemblies for electrochemical cells having multiple electrolytes provided and each electrolyte is associated with a positive or negative electrode. Singh teaches of an electrochemical cell 300 having a negative electrode, positive electrode and separator along with polymer electrolytes incorporated within the anode and cathode. Singh teaches of a variety of polymer electrolytes that contain one or more optionally cross-linked polymers (Singh [0055] multiple electrolytes may be cross-linked and the electrolyte may be a gel electrolyte [0048]).  
Therefore, it would have been obvious to a skilled artisan before the effective filing date that the substitute the cell 300 of Singh for bare cell 20 of Minamitani. Replacing one battery cell for another battery cell is a simple substitution and would be known in the art.  The modification would have the cell of Singh in the power storage device of Minamitani and would have the polymer electrolyte, electrodes and separators coincide with one another. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claim 2, modified Minamitani teaches all the claim limitations of claim 1.  Mano further teaches a junction in at least any one or more portion in which the electrode assembly and the metal layer of the upper and lower sheet are directly adhered to each other (Mano Figure 2 [0055-0060], see modification in claim 1). The metal foil layers 3 and 13 are exposed and electrically connection to the electrodes of Singh’s battery cell and are joined by the addition of the adhesive layers 19 and 20 of Mano that create this adhered connection. 

Regarding claim 3, modified Minamitani teaches all the claim limitations of claim 1. Mano further teaches of conductive adhesive layers 20 and 19 that are provided between electrodes and the casing (Mano Figure 2, [0055-0060], see modification of claim 1). Through the modification in claim 1, the conductive adhesive layers would be provided between the metal foil layers 3 and 13 of the casing and the electrode portions of Singh’s battery cell.

Regarding claim 4, modified Minamitani teaches all the claim limitations of claim 1. Minamitani further teaches wherein any one or more selected from the upper sheet and the lower sheet further include an insulation layer in an outermost layer, and a part of the insulation layer is opened (Minamitani Figures 1 and 2; [0018] insulating resin film laminated on the surface of the first metal foil layer and a second metal foil layer to leave a first and second metal foil outer exposed portions in which the metal foil is exposed, [0067] exposed portions 3a and 13a).

Regarding claim 5, modified Minamitani teaches all the claim limitations of claim 1. Minamitani further teaches wherein the sealing layer is formed of a heat-fusible polymer material ([0060] sealing portion 31 made up of thermoplastic resin layer 7 and 17 which is heat sealed by thermal fusion, [0124] describes different polymer groups making up the thermoplastic resin).

Regarding claim 7, modified Minamitani teaches all the claim limitations of claim 1. Minamitani further teaches further comprising: an adhesive layer on the sealing layer (Figure 3, adhesive agent layer 44 and 42 on the sealing layer 7, 17).

Regarding claim 8, modified Minamitani teaches all the claim limitations of claim 1. Minamitani further teaches wherein the sealing layer is formed along a circumference of the electrode assembly, at an edge excluding a portion in which the electrode assembly is disposed (Minamitani Figures 1-3; [0060] periphery sealing portion 31 containing the thermoplastic resin is sealed).

Regarding claim 9, modified Minamitani teaches all the claim limitations of claim 1. Singh teaches wherein the electrode assembly include the positive electrode and the negative electrode (Singh Figure 3, cell 300 with a positive electrode 320 and a negative electrode 310), and at least one or more of the positive and negative electrode includes the gel polymer electrolyte including a crosslinked polymer matrix, a solvent, and a dissociable salt (Singh [0046-0055] Figure 3, polymer electrolyte 328/318 within the electrodes and the electrolytes are optionally cross-linked polymers; dry or gel or liquid electrolytes are used).

Regarding claims 10-11, modified Minamitani teaches all the claim limitations of claim 9. Singh further teaches wherein the positive electrode is selected from an electrode-electrolyte composite in which an active material layer including an electrode active material and a binder is included on the current collector and the gel polymer electrolyte is applied on the active material layer (Singh Figure 2; [0025-30], [0038], [0046]; good compatibility between electrolyte and current collector to bind and create a good adhesion), and 
the negative electrode is selected from an electrode composed of only the current collector and an electrode-electrolyte composite in which the gel polymer electrolyte is applied to the current collector (Singh Figure 1 [0051] negative electrode with active materials and polymer electrolyte on a current collector; [0046] gel electrolytes can be used)

Regarding claim 12, modified Minamitani teaches all the claim limitations of claim 10. Singh further teaches wherein the active material layer and the composite active material layer further includes a conductive material (Singh [0038] conductive additives can be intermixed in the active material/ polymer layer).

Regarding claims 13-14, modified Minamitani teaches all the claim limitations of claim 13. 
Singh further teaches wherein the separator coincide with the positive electrode and the negative electrode on the edge (Singh Figure 3, same dimensions of the electrolyte contained in the anode/cathode and separator so all would coincide on the edge).

Regarding claim 15, modified Minamitani teaches all the claim limitations of claim 14. Singh further teaches wherein the separator includes the gel polymer electrolyte including the crosslinked polymer matrix, the solvent and the dissociable salt (Singh [0055] multiple electrolytes may be cross-linked and the electrolyte may be a gel electrolyte [0048]; separator also contains an electrolyte [0080]; additionally [0046-0055] Figure 3, polymer electrolyte 328/318 within the electrodes and the electrolytes are optionally cross-linked polymers; dry or gel or liquid electrolytes are used).  

Regarding claim 16, modified Minamitani teaches all the claim limitations of claim 9. Singh further teaches wherein the electrode assembly includes a first gel polymer electrolyte in the positive electrode and a second gel polymer electrolyte in the negative electrode, and the first gel polymer electrolyte and the second gel polymer electrolyte are different from each other (Singh [0027-0032] a positive electrode with an electrolyte specifically chosen for the positive electrode active material layer and a negative electrode with an electrolyte specifically chosen for the negative electrode active material layer such that the electrode assemblies can be designed for optimum performance without comprise, for stability, and to avoid degradation of the positive and negative electrodes).

Regarding claims 17 and 18, modified Minamitani teaches all the claim limitations of claim 16. Modified Minamitani fails to teach a solubility and energy level difference between the two electrolytes used for the positive electrolyte and the negative electrolyte. Singh further teaches wherein a variety of polymer electrolytes can be used such as ethylene carbonate and ether based polymers (Singh [0055]). The materials for the polymer electrolytes are the same as in the instant application [0275].
 A skilled artisan would find it obvious that the solubility and energy level of the electrolytes would be different if the electrolytes are different. Furthermore, the difference in solubility and energy level as claimed would be dependent on the materials making up the two electrolytes and thus the claimed differences of the solubility and energy level can be realized by using different materials and would be obvious to a skilled artisan. Additionally, the material for the polymer electrolytes are the same as in Singh as in the instant application and therefore would be expected to have the same properties of the materials.

Regarding claim 19, modified Minamitani teaches all the claim limitations of claim 16. Singh further teaches wherein the electrolyte layer can further comprise inorganic particles and flame retardant particles (Singh [0054] ceramic electrolytes can be used and ceramic is flame retardant; compounds such as Lithium borate is an inorganic compound and can be in the electrolyte; [0044]; these compounds can be incorporated within the polymer electrolyte).

Regarding claim 23, modified Minamitani teaches all the claim limitations of claim 1. Minamitani further teaches wherein the electrochemical device is a laminate of one or two or more electrode assemblies (Minamitani Figure 2, [0016] laminated with at least one electrode assembly).

Regarding claim 25, modified Minamitani teaches all the claim limitations of claim 1. Minamitani further teaches wherein the sealing layer further includes a plurality of compartment partitions so that a plurality of grooves having no sealing layer formed therein are formed (Minamitani Figure 2 grooves are filled in with the bare cell 20), and 
a plurality of electrode assemblies are included in a space formed by the upper sheet and the lower sheet facing each other and being integrated, so that a plurality of cell areas are provided (Figure 2 grooves are filled in with the bare cell 20 and multiple assemblies are provided).

Regarding claims 26 and 27, modified Minamitani teaches all the claim limitations of claim 1. Singh further teaches wherein the electrochemical device is a primary battery or a secondary battery capable of an electrochemical reaction (Singh [0003] lithium batteries, can be either primary or secondary).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Minamitani  (US 2016/0248052 A1) in view of Mano et al. (US 2013/0294012 A1-hereinafter Mano) and Singh et al. (US 2011/0281173 A1-hereinafter Singh) as applied to claim 1 above, and further in view of Kobayashi (KR 2014/0003420 A).

Regarding claim 6, modified Minamitani teaches all the claim limitations of claim 1. Minamitani fails to teach wherein the sealing layer includes one or more layers formed of a heat resistant material between the layers formed of the heat fusible polymer material.

	Kobayashi discloses an encapsulation film for encapsulating an electrode such as a secondary battery. Kobayashi teaches wherein a sealing film 1 is made of an outside sealant 4, a heat resistant layer 3 and an electrode adhesion layer 2 (Kobayashi Figure 3B [0043]). The addition of the heat resistant layer 3 ensures the insulation of the metal foil 21 and the electrode 11 of the laminated film during thermal welding to create the seal for the battery (Kobayashi [0047]).

	Therefore, it would have been obvious to a skilled artisan before the effective filing date to incorporate the heat resistant layer 3 between the thermoplastic resin sealing layers of Minamitani to provide insulation for the metal foil and electrode during the thermal welding of the sealing film to properly seal the battery.

	Kobayashi is analogous with the instant application as the sealing of both Kobayashi and the instant application is done around the electrode. The sealing of Kobayashi is formed around the electrode as shown in Figure 3b while the instant application seals the electrode assembly in spaces 213 and 313 as shown in Figure 10. Both are reasonably pertinent to the problem of sealing the electrode assemblies. A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.

Claims 10-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Minamitani (US 2016/0248052 A1) in view of Mano et al. (US 2013/0294012 A1-hereinafter Mano) and Singh et al. (US 2011/0281173 A1-hereinafter Singh) as applied to claim 9 above, and further in view of Jang (US 2005/0181275 A1).

Regarding claims 10, 11 and 21, modified Minamitani teaches all the claim limitations of claim 9. Minamitani further teaches wherein the positive and negative electrode portions are not specifically limited ([0094-0098]). Minamitani fails to teach wherein the specific material making up the positive and negative electrodes and of a semi-interpenetration polymer network in the cross-linked polymer matrix.
Jang discloses an electrochemical cell for flexible batteries. Jang teaches of an electrolyte being a lightly cross-linked polymer or hydrogel with an interpenetrating network and semi interpenetrating network that can be made of a PEO semi IPN structure (Jang [0048] PEO is a linear polymer as it is consistent within Applicants instant specification) that is applied to a cathode layer 16 that is on a flexible substrate (Jang [0027]; [0030]). Jang further teaches wherein the negative electrode is then applied to the electrolyte layer such that the battery is formed (Jang [0030]) and so that an electrode having a porous structure is formed allowing for interpenetration of ions through the battery elements (Jang [0027-0030]).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to make the positive and negative electrode of Minamitani out of the electrode-electrolyte composite material having an active material and a binder included on a current collector with a polymer electrode applied to the active material as taught by Jang such that in interpenetrating network is formed allowing for ions to be penetrating the composite material.

Regarding claim 12, modified Minamitani teaches all the claim limitations of claim 10. Jang further teaches wherein the cathode layer 16 and the electrolyte is impregnated with a mixture of an ion conductive material (Jang [0030]) as it can be added to increase conductivity within the electrodes.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Minamitani (US 2016/0248052 A1) in view of Mano et al. (US 2013/0294012 A1-hereinafter Mano) and Singh et al. (US 2011/0281173 A1-hereinafter Singh) as applied to claim 16 above, and further in view Kim et al. (US 2010/0167131 A1-hereinafter Kim).

Regarding claim 20, modified Minamitani teaches all the claim limitation of claim 16. Modified Minamitani and Singh fails to teach wherein the first polymer electrolyte contains a heating inhibitor selected from succinonitrile or sebaconitrile and the second polymer electrolyte contains an SEI layer stabilizer selected from vinylene carbonate, fluoroethylene carbonate, and catechol carbonate.

Kim discloses a non-aqueous electrolyte for an electrochemical device. Kim teaches of a battery having an electrolyte containing succinonitrile such that the time before an explosion is increased (Kim [0059]). Kim also teaches an electrolyte containing fluororethylene that forms an SEI layer/ protective layer that can prevent or delay the battery from being ignited by the exothermic reaction (Kim [0019], [0059]).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to include the succinonitrile in one of the polymer electrolytes and fluoroethylene in the other polymer electrode such that the time before an explosion is increased and prevention of an explosion is possible. This could be realized by a skilled artisan because the electrolytes of the positive and negative electrodes are made of different materials so a skilled artisan could add one of these compounds in the first electrolyte and the other compound in the second electrolyte to improve the safety and prevent an explosion of the battery. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Minamitani (US 2016/0248052 A1) in view of Mano et al. (US 2013/0294012 A1-hereinafter Mano) and Singh et al. (US 2011/0281173 A1-hereinafter Singh) as applied to claim 1 above, and further in view Park et al. (US 2003/0039889 A1-hereinafter Park).

Regarding claim 22, modified Minamitani teaches all the claim limitations of claim 1. Minamitani and Singh fails to teach wherein each of the positive electrode current collector and the negative electrode current collector electrochemical device are selectively in a form selected from the group consisting of a thin film form, a mesh form, a form in which a current collector in a form of a thin film or mesh is laminated on one surface or both surfaces of a conductive substrate and integrated therewith, and a metal- mesh composite.

Park discloses a thin film battery having battery elements consisting of thin layers. Park teaches of a thin film battery with a cathode 12, electrolyte 14 an anode 13 and a protective layer 15 that are stocked on current collectors as thin films to produce a battery with a high current density, to decrease the moving distance among ions and thus promote ionic movement, thereby reducing the amounts of reactants (Park [0007-0008]).

Therefore, it would have been obvious to a skilled artisan before the effective filing date to make the battery and its elements (anode, cathode, electrolyte etc.) into thin layers as taught by Park such that the energy density of the battery is improved, the moving distance among ions is reduced and thus ionic movement is increased. This modification would produce a more efficient battery.


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Minamitani (US 2016/0248052 A1) in view of Mano et al. (US 2013/0294012 A1-hereinafter Mano) and Singh et al. (US 2011/0281173 A1-hereinafter Singh) as applied to claim 1 above, and further in view Korinek et al. (US 5225292 A-hereinafter Korinek).

Regarding claim 24, modified Minamitani teaches all the claim limitations of claim 1. Minamitani and Singh fails to teach wherein the electrode assembly include bipolar electrodes.

Korinek discloses a battery system designed to produce a high power battery. Korinek teaches wherein the battery includes bipolar electrode configurations such that the cell to cell discharge path is shortened and dispersed over a larger cross sectional area thus reducing the ohmic resistance and improving power capabilities such that high voltage batteries can be produced in relatively small light weight packages (Korinek Col. 1 lines 30-45).

Therefore, it would be obvious to a skilled artisan before the effective filing date to modify the electrodes of Singh such that the electrodes are bipolar electrodes as taught by Korinek such that the ohmic resistance is reduced and power capabilities improved resulting in high voltage batteries.



Response to Arguments
Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive. Applicant argues that the amended claims overcome the rejection of record because (a) Minamitani does not teach wherein a positive electrode, negative electrode, separator and gel polymer electrolyte coincide on the edge as now amended, and (b) the electrode assembly of Minamitani is not directly surround by an upper sheet and a lower sheet as claimed as empty spaces are formed between the sealing sheets. These arguments are not persuasive.
Regarding argument a, an updated rejection has been presented above rendering the arguments moot. Regarding argument b, applicant is arguing limitations not in the claim. The claim states “directly surrounding the electrode assembly”, however, Figures 3-4 of Minamitani shows the electrode assembly being directly surrounded by the upper and lower sheets. The phrase directly surrounding does not mean that the whole electrode is in contact with the upper or lower sheets as applicant appears to be arguing. This argument of spaces being formed so the electrode assembly cannot be in direct contact is not presented in the claim as applicant is arguing limitations that are narrower than what is presented in the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727